Case 3:19-cv-00711-GCS Document 36 Filed 09/30/20 Page 1 of 3 Page ID #131


                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS


 BRANDON MICHAEL LEEK,                        )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Cause No. 3:19-cv-00711-GCS
                                              )
 ROSCOE BRIDGES, ASA BUSBY,                   )
 BART HILEMAN, ROBERT MCGEE                   )
 JEFFREY STROEHLEIN,                          )

                      Defendants.

                             MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Pending before the Court is Plaintiff’s motion to strike Defendants’ answer. (Doc.

34). Specifically, Plaintiff argues that the Court should strike the answer because he

disagrees with the factual statements made by Defendants in their answer and that

Defendants should be barred from asserting their affirmative defenses. Defendants

oppose the motion. (Doc. 35). Based on the following, the Court DENIES the motion.

       Under Federal Rule of Civil Procedure 12(f), a court may strike from any pleading

“any insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” FED. R. CIV. PROC. 12(f). However, motions to strike are generally disfavored

because they potentially serve only to delay. See Heller Fin., Inc. v. Midwhey Powder Co.,

883 F.2d 1286, 1294 (7th Cir. 1989). A motion to strike should “not be granted unless it

appears to a certainty that plaintiffs would succeed despite any state of the facts which

could be proved in support of the defense.” Williams v. Jader Fuel Co., 944 F.2d 1388, 1400

(7th Cir. 1991) (citation omitted). Affirmative defenses are pleadings subject to Rule 8,


                                        Page 1 of 3
Case 3:19-cv-00711-GCS Document 36 Filed 09/30/20 Page 2 of 3 Page ID #132


and a defendant must provide a short and plain statement that gives a plaintiff notice of

the basis for the defense. Id.; FED. R. CIV. PROC. 8(a). “Ordinarily, defenses will not be

struck if they are sufficient as a matter of law or if they present questions of law or fact.”

Heller, 883 F.2d at 1294. However, bare bones conclusory legal statements are insufficient

to present an affirmative defense. Id. at 1295. A district court has “considerable

discretion” whether to strike defenses under Rule 12(f). See Delta Consulting Grp. Inc. v. R.

Randle Constr., Inc., 554 F.3d 1133, 1141 (7th Cir. 2009).

       As to Defendants’ answer, the Court finds that Leek is not prejudiced by the

answer. Defendants may enter a general denial if they intend in good faith to deny all the

allegations of a pleading or generally deny all allegations except those they specifically

admit. See FED. R. CIV. PROC. 8(b)(3). Defendants’ answer is just that: a response to his

allegations. It is not a motion to dismiss in its own right, so it does not serve as an

impediment to the lawsuit progressing. A disagreement with the facts should be resolved

by proof submitted by the parties in a dispositive motion or at trial, rather than striking

the pleadings.

       As to the affirmative defenses, the Court also finds that Leek is not prejudiced by

these defenses. Defendants’ affirmative defenses relate to Plaintiff’s claims, and they are

sufficient to provide him with notice of the nature of the defenses, which is all that is

required under Rule 8. The defenses may or may not be meritorious. This case is at the

pleading stage and in the initial stages of discovery. The success or failure of these

defenses will depend on facts uncovered during the discovery process. Accordingly, the

Court DENIES the motion to strike. (Doc. 34).




                                          Page 2 of 3
Case 3:19-cv-00711-GCS Document 36 Filed 09/30/20 Page 3 of 3 Page ID #133


IT IS SO ORDERED.                                         Digitally signed
                                                          by Judge Sison 2
DATED: September 30, 2020.                                Date: 2020.09.30
                                                          10:08:12 -05'00'
                                         ____________________________________
                                         GILBERT C. SISON
                                         United States Magistrate Judge




                                Page 3 of 3
